Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, and the Species of “nitrile” marker functional group, drawn to claims 7, 9, and 17 in the reply filed on 24 January 2022 is acknowledged.
Claims 6, 8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-5, 7, and 9 are objected to because of the following informalities:  
In independent claim 1, “between about 2100cm-1 and about 2300cm-1” should recite “between about 2100 cm-1 and about 2300 cm-1” (adding spaces before the units “cm-1”). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
“an additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1” (claim 3) “wherein the marker functional group comprises a triple bond”, 
does not reasonably provide enablement for
“an additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1” wherein the marker functional group is any/every possible such marker functional group.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claims 1, 2, and 5 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 recites “an additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1.”
Upon consultation with the Specification, the Office observes that Applicant has only disclosed triple bonded compounds as being such suitable marker functional groups which absorbs IR within 2100-2300 cm-1.  For example, Applicant states “As the specific predetermined range between about 2100cm-1 and about 2300cm-1 is relatively empty outside of the absorbances of triple bonded compounds, interferences from other components in the fluid can be reduced” ([0022]); “As the predetermined range between about 2100cm-1 and about 2300cm-1 is desired, the marker functional group may include structure or substituents that give rise to this absorption range, such as a carbon to carbon or carbon to heteroatom triple bond” ([0023]); and the like in [0025]-[0027].
However, IR absorption ranges depend on more factors in addition to the mere presence of a triple bond, as exemplified by isocyanates (-N=C=O), azides (N=N=N), ketenes (-C=C=O), carbodiimides (-N=C=N), and isothiocyanates (-N=C=S), which similarly may absorb within the 2100-2300 cm-1 range.  Notably, these are not the only possible known compounds which similarly may absorb within the 2100-2300 cm-1 range.  However, Applicant provides little guidance about how to locate, formulate, or make such a wide breadth of possible marker functional groups.
First, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the 
That is, seven Wands factors do not support Enablement, four of which relate directly to the current claim scope (A/F/G/H).  
Therefore, there exists a Scope of Enablement deficiency for the current claims.
Second, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all possible marker functional groups having an IR absorption between 2100-2300 cm-1), but the disclosure only describes a narrow Species (specifically, compounds comprising a triple bond) with no evidence that the Genus is contemplated.  For example, there is simply no evidence that Applicant actually contemplated any of isocyanates (-N=C=O), azides (N=N=N), ketenes (-C=C=O), carbodiimides (-N=C=N), or isothiocyanates (-N=C=S), or any other possible compound with a suitable IR absorption, and thus it is further unclear whether any of these compounds were actually possessed by Applicant during disclosure.  
Accordingly, there also exists an inadequate Written Description for the full scope of the claims.
Claims 2 and 5 are rejected by dependency on claim 1.  In contrast, claim 3, 4, 7, and 9 each require a triple bond.
For examination purposes, claims will be read as though claim 3 is incorporated into independent claim 1:
“1. (Currently Amended) A wellbore servicing fluid comprising: 
a base fluid; and 
an additive having a marker functional group that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1, wherein the marker functional group comprises a triple bond.”

“3. (Canceled)”

“4. (Currently Amended) The fluid of claim 1, wherein the additive has a main chain comprising repeating units of a substituted or unsubstituted Cl to C10 alkane or C1 to C10 alkene”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dria (4,507,212).
Regarding independent claim 1 (and claim 3), Dria discloses A wellbore servicing fluid (abstract “microbiocides to inhibit undesired bacterial growth in injection water used in enhanced oil recovery methods”) comprising: 
a base fluid (Col. 2, lines 26-28 “the biocide of this invention can be used with water only, or it can be added to other known aqueous or non-aqueous recovery systems”); and 
an additive having a marker functional group (Col. 2, lines 11-12 “Acrylonitrile has been found to be an effective biocide”) that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1 (by virtue of acrylonitrile being a nitrile), wherein the marker functional group comprises a triple bond (by virtue of acrylonitrile being a nitrile).
Regarding claim 2, Dria discloses wherein a concentration of the additive ranges from about 0.1% to about 10% by volume (Col. 2, lines 44-46 “In general terms, the quantity should be between about 1 ppm and 10,000 ppm by volume” = 1% by volume).
Regarding claim 5, Dria discloses wherein the additive is acrylonitrile, which has a molecular weight of ~53.06 g/mol.  Accordingly, Dria anticipates wherein the additive has a molecular weight of less than 10,000 g/mol.
Regarding claims 7 and 9, Dria discloses wherein the additive is acrylonitrile, which has a nitrile carbon to nitrogen heteroatom triple bond.  Accordingly, Dria anticipates:
(claim 7) wherein the marker functional group comprises a carbon to heteroatom triple bond; and/or
(claim 9) wherein the marker functional group comprises a nitrile.

Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Adaway (4,525,496).
Regarding independent claim 1 (and claim 3), Adaway discloses A wellbore servicing fluid (abstract “A water-in-oil emulsion” and Col. 2, lines 49-55 “their utility as drilling muds, fracturing fluids, and fluid mobility control agents in oil recovery methods”) comprising: 
a base fluid (Col. 1, lines 60-66 “an emulsion that comprises (1) a discontinuous aqueous phase containing a water-soluble polymer which aqueous phase is dispersed as colloidal-sized particles or droplets in (2) a continuous oil phase wherein the emulsion contains an inverting amount of an inverting surfactant and an emulsifying amount of a water-in-oil emulsifier”); and 
an additive (Col. 5, line 7 “Inverting surfactants”) having a marker functional group (Col. 5, lines 55-66 “Also included in the aforementioned surfactants are oligomeric and polymerizable surfactants […] Examples of such oligomers include […] copolymers of acrylonitrile and acrylic acid having molecular weights less than 2000 which are prepared in the presence of chain terminating agents such as n-octyl mercaptan”) that absorbs infrared radiation having a wavelength in a predetermined range between about 2100 cm-1 and about 2300 cm-1 (by virtue of acrylonitrile being a nitrile), wherein the marker functional group comprises a triple bond (by virtue of acrylonitrile being a nitrile).
Regarding claim 5, Adaway discloses wherein the additive has a molecular weight of less than 10,000 g/mol (Col. 5, lines 55-66 “Also included in the aforementioned surfactants are oligomeric and polymerizable surfactants […] Examples of such oligomers include […] copolymers of acrylonitrile and acrylic acid having molecular weights less than 2000 which are prepared in the presence of chain terminating agents such as n-octyl mercaptan”).
Regarding claims 7 and 9, Adaway discloses an additive comprising acrylonitrile copolymer.  Accordingly, Adaway anticipates:
(claim 7) wherein the marker functional group comprises a carbon to heteroatom triple bond; and/or
(claim 9) wherein the marker functional group comprises a nitrile.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Adaway as in claim 1.
Regarding claim 2, Adaway discloses “Preferably, said amount of inverting surfactant that is added prior to polymerization is in the range from about 0.05 to about 5 percent based on monomer weight, most preferably from about 0.2 to about 2 weight percent. The resulting stable water-in-oil emulsion of monomer is then heated under free-radical forming conditions in order to polymerize the monomer in the dispersed phase to form a water-in-oil emulsion of the water-soluble polymer. Subsequent to polymerization and prior to inversion, this water-in-oil emulsion is combined with additional inverting surfactant which may or may not be the same as the inverting surfactant added prior to polymerization. This post-added inverting surfactant is added in an amount sufficient to cause inversion when the water-in-oil emulsion is combined with sufficient water to form a continuous aqueous phase. Preferably, such post-added amount of inverting surfactant is in the range from about 0.5 to about 10, most preferably from about 3 to about 7, weight percent based on the weight of the polymer” (Col. 4, lines 36-55) and discloses an Example I wherein 2 g + 7 g of Tergitol 15-S-9 (inverting surfactant) are added to 490 g aqueous phase + 182 g of liquid hydrocarbon, 4 g of isopropanolamide of oleic acid and 4 g of sorbitan mooleate + 90 g of aqueous solution of Na2CO3 (Col. 6, line 39-65), or about 9 g inverting surfactant/770 g fluid = ~1.2 wt% inverting surfactant.  

However, because Adaway discloses this in a weight percentage, it is unclear if the disclosed volume percentage is also 0.1-10 vol%, as claimed.
Nevertheless, it appears this is within the same general conditions as claimed.  Accordingly, it appears Adaway discloses wherein a concentration of the additive ranges from about 0.1% to about 10% by volume.
Alternatively, even if is found that Adaway fails to disclose this, Adaway plainly teaches adjusting the amount of inverting surfactant as needed to cause inversion.  Accordingly, even if it is found that Adaway fails to disclose this per se, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adaway to include wherein a concentration of the additive ranges from about 0.1% to about 10% by volume, in order to add the inverting surfactant with acrylonitrile copolymer “in an amount sufficient to cause inversion when the water-in-oil emulsion is combined with sufficient water to form a continuous aqueous phase.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Wagie (2013/0020083) discloses a drilling fluid comprising suspending agent (abstract) comprising monomers or pre-polymers containing two or more amine functional groups which may include acrylonitrile/butadiene copolymers which contain amino groups and have average molecular weights of between 500 and 10,000 ([0050]), the suspending agents being in a concentration in the drilling fluid of 0.25-15 pounds per barrel ([0053]).  
The reference to Pearl Jr. (2017/0204718) discloses using optical analysis with electromagnetic radiation to interact with a material of interest in a cementing fluid (abstract) such as nitrile rubbers ([0029]).  However, this reference fails to specify the amount or molecular weight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674